Case 2:18-cv-08518-RGK-AFM Document 158 Filed 12/27/19 Page 1 of 5 Page ID #:4033



    1

    2

    3

    4

    5

    6

    7                       UNITED STATES DISTRICT COURT
    8
                           CENTRAL DISTRICT OF CALIFORNIA
    9

   10    COVVES, LLC,                          Case No. 2:18-CV-8518-RGK-AFM
   11                  Plaintiff,              PLAINTIFF’S [PROPOSED]
                                               SPECIAL VERDICT FORM
   12         v.
                                               Hon. R. Gary Klausner
   13    DILLARD’S, INC. a                     United States District Court Judge
         Delaware Corporation;                 Trial Date: January 14, 2020
   14    KOHL’S CORPORATION,                   Time: 9:00 a.m.
         a Wisconsin Corporation;              Courtroom: 850, 255 E. Temple St.,
   15    SAKS & COMPANY LLC,                   Los Angeles, CA 90012
         a Delaware Corporation;
   16    TARGET BRANDS, INC. a
         Minnesota Corporation;
   17    EXPRESS, INC., a
         Delaware Corporation;
   18    TILLY’S, INC. a Delaware
         Corporation;
   19    NORDSTROM, INC., a Washington
         Corporation;
   20    WEST MARINE, INC., a Delaware
         Corporation,
   21    and
         ZULILY, INC. a
   22    Delaware Corporation.
   23                     Defendants.
   24

   25

   26

   27

   28
                                                                     PLAINTIFF’S PROPOSED
                                                                    SPECIAL VERDICT FORM
                                             -1-               Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 158 Filed 12/27/19 Page 2 of 5 Page ID #:4034



    1         We, the jury, unanimously agree to the answers to the following questions
    2   and return them under the instructions of this Court as our verdict in this case.
    3

    4         1.     For the unicorn pool floats, has Covves proven by a preponderance of
    5   the evidence that Target, Dillard’s, Express, Kohl’s, Nordstrom, Saks & Company,
    6   West Marine, and Zulily have infringed U.S. Patent No. D787,617?
    7

    8       Yes             (for Covves)          No             (for Defendants)
    9

   10   Continue to Question No. 2.
   11
              2.     For the unicorn cupholders, has Covves proven by a preponderance of
   12
        the evidence that Target, Express, Kohl’s, Saks & Company, Tilly’s, and Zulily
   13
        have infringed U.S. Patent Number D783,370?
   14

   15
            Yes             (for Covves)          No             (for Defendants)
   16

   17
        If you answered “Yes” to either Question Nos. 1 or 2, please continue to the
   18
        questions on the following pages.
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                             PLAINTIFF’S PROPOSED
                                                                            SPECIAL VERDICT FORM
                                                   -2-                 Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 158 Filed 12/27/19 Page 3 of 5 Page ID #:4035



    1   If you answered “Yes” to Question No. 1 (the ‘617 patent is infringed), please
    2   answer Question No. 3.
    3
              3.    What is the total dollar amount that Covves is entitled to receive from
    4
        Defendants for infringement of the ‘617 patent?
    5

    6
                               Defendant                  Amount
    7
                           Target
    8
                           Dillard’s
    9
                           Express
   10
                           Kohl’s
   11
                           Nordstrom
   12

   13                      Saks

   14                      West Marine

   15                      Zulily

   16

   17   If you answered “Yes” to Question No. 2 (the ‘370 patent is infringed), please

   18   answer Question No. 4 on the following page.

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                           PLAINTIFF’S PROPOSED
                                                                          SPECIAL VERDICT FORM
                                                 -3-                 Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 158 Filed 12/27/19 Page 4 of 5 Page ID #:4036



    1         4.    What is the total dollar amount that Covves is entitled to receive from
    2   Defendants for infringement of the ‘370 patent?
    3

    4                           Defendant                 Amount

    5                       Target

    6                       Express
    7                       Kohl’s
    8                       Saks
    9                       Tilly’s
   10                       Zulily
   11

   12   Have the presiding juror sign and date this form.
   13

   14   Signed: _________________________________ Date: ___________________
                       PRESIDING JUROR
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                           PLAINTIFF’S PROPOSED
                                                                          SPECIAL VERDICT FORM
                                                 -4-                 Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 158 Filed 12/27/19 Page 5 of 5 Page ID #:4037



    1                              CERTIFICATE OF SERVICE
    2   Case Name: Covves, LLC v. Dillard’s, Inc. et al.
        Case No.: 2:18-cv-8518-RGK-AFM
    3
        IT IS HEREBY CERTIFIED THAT:
    4
               I, the undersigned, declare under penalty of perjury that I am a citizen of the
    5   United States over 18 years of age. My business address is 11400 West Olympic
        Boulevard, Suite 200, Los Angeles, CA 90064. I am not a party to the above-
    6   entitled action.
    7            I have caused service of the following documents, described as:
    8     PLAINTIFF’S PROPOSED SPECIAL VERDICT FORM
    9   on the following parties by electronically filing the foregoing on December 27,
        2019, with the Clerk of the District Court using its ECF System, which
   10   electronically notifies them.
   11   Morgan Nickerson                        Attorneys for Defendants
        K&L Gates LLP
   12   Morgan.Nickerson@klgates.com
        1 Lincoln St.
   13   Boston, MA 02111
   14   Caitlin C. Blanche
        K&L Gates LLP
   15   caitlin.blanche@klgates.com
        1 Park Plaza, 12th Floor
   16   Irvine, CA 92618
   17   I declare under penalty of perjury under the laws of the State of California that the
        foregoing is true and correct.
   18

   19

   20    Date:     12/27/2019               By: /s/ Thomas Dietrich
   21
                                                Thomas Dietrich

   22

   23

   24

   25

   26

   27

   28
                                                                             PLAINTIFF’S PROPOSED
                                                                            SPECIAL VERDICT FORM
                                                   -5-                 Case No. 2:18-cv-8518-RGK-AFM
